Fourth Court of Appeals
                                         San Antonio, Texas
                                                January 20, 2021

                                             No. 04-20-00570-CV

                                     IN RE Joe Anthony ESPINOZA

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On November 25, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief, which this court granted on December 23, 2020. The real party in interest filed
a response. After considering the petition and the record, this court concludes relator did not show
he is entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See
TEX. R. APP. P. 52.8(a).

         The stay issued on December 23, 2020 is LIFTED.

         It is so ORDERED on January 20, 2021.



                                                                       _____________________________
                                                                       Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2021.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 1915C, styled In the Interest of J.A.E., Jr., a Child, pending in the County
Court at Law, Kerr County, Texas, the Honorable Susan Harris signed the order at issue in this proceeding.